Citation Nr: 1333723	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated 20 percent.  

2.  Entitlement to an increased rating for right lower extremity radiculopathy, currently rated 10 percent.

3.  Entitlement to an increased rating for left lower extremity radiculopathy, currently rated 10 percent.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

At the September 2013 hearing, the Veteran testified that his service-connected lumbar spine disability and bilateral lower extremity radiculopathy had worsened in severity since the last examination of record.  The Veteran was last afforded VA examination to assess his service-connected disabilities in October 2011.  He also indicated that he suffers from erectile dysfunction and bowel problems as neurologic symptoms related to the service-connected lumbar spine disability.  However, no findings with regard to bowel problems or erectile dysfunction were included in the October 2011 VA examination report.  In order to properly adjudicate the claims, a VA examination including orthopedic and neurologic findings should be obtained to determine the current nature and severity of the lumbar spine and bilateral lower extremity disabilities.

Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Associated with the claims file is an outpatient prescription report from the VA Medical Center (VAMC), Puget Sound.  No medical records were associated with the report and the report appears to indicate that the Veteran received the prescriptions from a Department of Defense Treatment Facility and Madigan Army Medical Center at Fort Lewis.  No treatment records from any Department of Defense Treatment Facility or Madigan Army Medical Center are of record.  Consequently, any records from those facilities should be requested after proper authorization has been obtained.  Any records in existence from the VAMC should also be obtained.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Contact the Veteran and request that he identify all relevant treatment facilities where he obtains treatment for his service-connected disabilities including the name of the Department of the Defense Treatment Facility noted on the VAMC outpatient prescription report.  Obtain any necessary authorizations for any facilities identified, including Madigan Army Medical Center and request the relevant medical records.  Any negative responses should be associated with the claims file.

2.  Obtain any VA treatment records, not already of record, and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine and bilateral lower extremity disabilities, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions.  The examiner is requested provide the following information:

(a)  Identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability.

(b)  Report range of motion measurements for the thoracolumbar spine in degrees, measured with a goniometer.

(c)  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement.  Describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d)  Identify all neurological residuals relating to the Veteran's lumbar spine disability, to include any bowel or bladder impairment and any erectile dysfunction.  The examiner should specifically state whether or not bowel impairment, bladder impairment, and erectile dysfunction are shown, and if so, whether they are due to or aggravated by the lumbar spine disability.

(e)  With regard to the right and left lower extremity disabilities, the specific nerve affected should be identified, and the degree of paralysis should be reported.  The examiner should specifically indicate whether there is complete or incomplete paralysis of the affected nerve and, if incomplete paralysis, whether the degree of paralysis is mild, moderate, moderately severe, or severe.  If severe incomplete paralysis is noted, the examiner should state whether there is marked muscle atrophy.  

(f)  Report whether the Veteran has had any incapacitating episodes as a result of his service-connected lumbar spine disability and the frequency of incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(g)  State what impact, if any, the Veteran's lumbar spine disability has on his activities of daily living, including his ability to obtain and maintain employment.  

4.  Then, readjudicate the claims. If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

